Citation Nr: 0216215	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-11 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for swelling of the left 
knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from February 1993 to December 
1996. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 2001.  This matter was 
originally on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Houston, Texas. 


FINDINGS OF FACT

1. The evidence does not show that the veteran currently 
suffers from a left and
right shoulder disorder and any suggested bilateral shoulder 
disorder manifested by polymyositis has not been shown as 
related to service.  

2. The evidence does not show a nexus between the veteran's 
swelling of the left
knee manifested by a Baker's cyst and service. 


CONCLUSIONS OF LAW

1. A left shoulder disorder was not incurred during active 
service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).  

2. A right shoulder disorder was not incurred during active 
service.  38 U.S.C.A.
§§ 1131, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

3. Swelling of the left knee was not incurred during active 
service.  38 U.S.C.A.
§§ 1131, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and Veteran's Claim Assistance Act of 2000

The Board remanded the veteran's claims in order to comply 
with the Veteran's Claim Assistance Act of 2000 (VCAA) which 
was enacted during the pendency of this appeal.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  In April 2001 
correspondence, the RO asked the veteran whether he had any 
additional medical treatment records that he wanted 
considered and if so, instructed him to complete the enclosed 
release of information forms to enable the RO to assist in 
obtaining the identified records.  The veteran did not 
respond.  In follow-up August 2001 correspondence, the RO 
notified the veteran that the RO had not received all of the 
evidence it needed to assist the veteran with his claims.  
The RO informed the veteran of what information or evidence 
the RO needed, what the veteran could do to help with his 
claim, and when and where to send the information or 
evidence.  The veteran did not respond.

The RO scheduled the veteran for a VA examination of his 
shoulders and knee, but he canceled due to school according 
to the claims file.  The veteran was advised to reschedule 
with the RO once school was out of session.  The veteran 
failed to do so. Lastly, the RO reviewed the veteran's claims 
and issued a Supplemental Statement of the Case (SSOC) in 
July 2002 and confirmed its prior denial.  The SSOC noted 
that the veteran failed to report for a VA examination and 
that evidence expected from this examination which might have 
been material to the outcome of the claims could not be 
considered.  The RO added that the veteran should notify the 
RO if and when he is ready and willing to report for an 
examination.  By a letter dated in July 2002, the RO gave the 
veteran the opportunity to make any comment desired within 60 
days, concerning the SSOC.  Based on the foregoing actions, 
the RO complied with the Remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the Board finds that the requirements under the 
VCAA have been substantially met.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims and the reasons the claims were denied.  As previously 
indicated, the veteran received a copy of the July 2002 SSOC.  
The veteran also received a copy of the March 2002 SSOC.  
Once again, the RO provided the veteran with the opportunity 
to advise the RO of any evidence that might be available and 
informed him that the RO would assist in obtaining that 
evidence.  The RO has also made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  In addition to evidence expected from the 
VA examination that might have been material to the outcome 
of the claim, the RO obtained the veteran's service medical 
records.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Based on the foregoing, the Board concludes that the 
duties to notify and assist have been satisfied, and the 
Board will proceed with appellate review.  


Service Connection for Left and Right Shoulder Disorders 

The April 1992 service enlistment examination report shows 
that the veteran's upper extremities were clinically 
evaluated as normal.  The service medical records show that 
the veteran complained of numbness in his left arm in 
September 1994.  He described the sensation of weakness and 
decreased sensation over the lateral deltoid.  He denied any 
trauma.  The assessment was mild axillary neuropathy.  A 
follow-up visit revealed that a normal sensation returned in 
the area of the axillary nerve and there was full range of 
motion.  The assessment was resolved axillary neuropathy.   
In July 1995, the veteran complained of pain and the 
inability to raise his left arm.  He denied a history of 
shoulder pain or trauma to the left shoulder.  The assessment 
was strained left bicep and light duty for five days was 
recommended.  It was noted that the veteran was advised to 
return to the clinic if symptoms persisted.  In October 1996, 
the veteran was seen for complaints of right shoulder pain 
for the past ten days.  He also reported a history of the 
same with regard to the left shoulder.  The examiner noted 
right shoulder strain and recommended light duty for five 
days.  It was noted that the veteran was advised to follow-up 
with the clinic if there were any changes or increases in the 
symptoms.  

The October 1996 separation examination report shows that the 
veteran's upper extremities were clinically evaluated as 
normal.  No defects associated with the shoulders were noted 
on the examination report.  The veteran did not report any 
problems with his shoulders on the Report of Medical History.  
Thus, while the veteran presented at the clinic on two 
occasions and complained of shoulder pain, no residual 
chronic disorder was diagnosed thereafter.  There is also no 
evidence of recurrence of the axillary neuropathy.  It is 
notable that after each visit, the veteran was instructed to 
return to the clinic if his symptoms continued.  The records 
show that the veteran did not return to the clinic, which 
tends to show that the veteran's complaints of left and right 
shoulder pain in July 1995 and October 1996, respectively, 
were acute and transitory and resolved with no residuals.  
Moreover, complaints of, or findings of left and right 
shoulder disorders were not noted at the separation 
examination.  Thus, no right and left shoulder disorders are 
shown during service.  38 C.F.R. § 3.303 (2002).

Post-service VA outpatient treatment records show that the 
veteran was seen in September 1999 and his complaints 
included left shoulder pain.  An October 1999 record shows 
that the veteran complained of back pain that radiated to the 
left and right shoulders and down the left side and left 
foot.  He reported that the onset of pain occurred five 
months prior.  The examiner's impression was polymyositis.  
An examiner's impression of an April 2000 MRI of the 
shoulders was that there were no signs of rotator cuff tear. 

The veteran's current left and right shoulder disorders 
appear to be manifested by subjective complaints of pain 
only.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The October 1999 VA outpatient 
treatment record suggests that the veteran's bilateral 
shoulder pain might be manifested by polymyositis, but no 
diagnosis attributable to the shoulders alone was made or for 
that matter, related by the examiner to service.  There is no 
competent medical evidence of a nexus between any current 
disability and the veteran's service.  While the veteran is 
competent to describe his subjective symptoms of left and 
right shoulder pain, he has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran was 
scheduled for a VA examination, but he canceled and did not 
make arrangements for another examination to be rescheduled 
as instructed.  The Board must evaluate the veteran's claimed 
disabilities on the currently available evidence.  In the 
absence of competent medical evidence that the veteran has a 
disability of the shoulders for which compensation may be 
established and in the absence of competent medical evidence 
of a relationship between a possible bilateral shoulder 
disorder manifested by polymyositis and service, the 
requirements for establishing service connection have not 
been met.   38 C.F.R. § 3.303 (2002).  In view of the 
veteran's failure to undergo a VA examination in conjunction 
with, and necessary for the adjudication of his claims, 
service connection for left and right shoulder disorders must 
be denied on the basis of the current evidence.  As the 
preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).   


Service Connection for Swelling of the Left Knee

The service medical records are completely devoid of any 
complaints of, or findings of a left knee disorder.  
Accordingly, no left knee disorder is shown during service.  
38 C.F.R. § 3.303 (2002).

The medical evidence of record documents that the veteran 
first made complaints referable to the left knee after 
service in November 1998.  Thereafter, VA records show that 
the veteran complained of left knee pain and swelling.  An 
examiner noted an impression of tendinitis in November 1998.  
Private medical records from Dr. S.A.R. and VA MRIs at first 
revealed a small cyst in December 1998 and small joint 
effusion in September 1999.  Later, a large Baker's cyst, 
large joint effusion, and mild osteoarthritis were found in 
July 2000.  The evidence clearly shows that any pathology 
currently associated with the left knee developed after 
service.  As the preponderance of the evidence is against the 
veteran's claim, the "benefit of the doubt" rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West Supp. 2002).   


ORDER

Service connection for a left shoulder disorder is denied. 

Service connection for a right shoulder disorder is denied. 

Service connection for swelling of the left knee is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

